Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into on this 30th day of September, 2014, by
and among MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation, whose
address is 200 Village Road, Lahaina, Hawaii 96761 (“Seller”), and the STATE OF
HAWAII, by its Board of Land and Natural Resources, whose address is 1151
Punchbowl Street, Honolulu, Hawaii 96813 (“Buyer”).

 

R E C I T A L S:

 

A.                                    Seller is the fee simple owner of that
certain unimproved parcel of land located at Honokohau and Honolua,
Lahaina, Island of Maui, State of Hawaii, consisting of 244.12 acres, more or
less, (Tax Map Key No.: (2) 4-1-001:010), commonly referred to as Lipoa Point
and more particularly described in Exhibit A, attached hereto and incorporated
herein by this reference, together with Seller’s interest in all improvements,
fixtures, timber, water, oil, gas and mineral and metallic mines of every kind
or description, if any, and all rights appurtenant to such land, including but
not limited to timber rights, water rights, grazing rights, access rights and
geothermal rights, if any (collectively, the “Property”).

 

B.                                    Buyer wishes to purchase the Property from
Seller and Seller wishes to sell the Property to Buyer on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises, mutual agreements,
representations, warranties, covenants, conditions and obligations herein set
forth, the parties hereby agree as follows:

 

1.                                      Purchase and Sale.  Seller agrees to
sell to Buyer and Buyer agrees to buy from Seller the Property on the terms and
conditions set forth herein.

 

2.                                      Purchase Terms.

 

(a)                                 Price.  The purchase price for the Property
shall be the sum of Nineteen Million Eight Hundred Thousand DOLLARS
(US$19,800,000.00).

 

(b)                                 Method of Payment.  The purchase price shall
be due and payable to Seller, in United States legal tender, at Closing (defined
below).

 

(c)                                  Effective Date.  This Agreement shall be
effective on the date that it is signed by both parties hereto and approved as
to form and legality by the Attorney General (the “Effective Date”).

 

(d)                                 Closing.  The closing for this transaction
(“Closing”) shall take place on or before October 9, 2014 (the “Closing Date”). 
Closing shall take place at such date, time and place as Seller and Buyer may
agree to in writing. Seller and Buyer may mutually agree in writing to extend
the Closing Date.

 

--------------------------------------------------------------------------------


 

(e)                                  Title Report.  The parties acknowledge
receipt of a Preliminary Title Report for the Property dated as of August 12,
2014, and revised on September 19, 2014 (the “Title Report”), prepared by Title
Guaranty of Hawaii, Inc. (the “Title Company”).

 

(f)                                   Escrow.  To ensure that the Seller uses
the proceeds of the sale to benefit the pension plans of retirees of the Seller
— i.e., Maui Land & Pineapple Company, Inc. Pension Plan for Bargaining Unit and
Hourly Employees and Maui Land & Pineapple Company, Inc. Pension Plan for
Non-Bargaining Unit Employees (“Pension Plans”) — the purchase and sale
contemplated by this Agreement shall be consummated through an escrow which
Buyer and Seller shall cause to be established with Title Guaranty Escrow
Services, Inc. (“Escrow Agent”).  The Escrow Agent shall be responsible for the
safekeeping of documents and funds and the disbursement of same in accordance
with the escrow instructions provided in Exhibit B.

 

3.                                      Conditions Precedent to Closing.  The
parties’ respective obligations to close the purchase and sale of the Property
shall be conditioned upon completion of all of the following:

 

(a)                                 Buyer receives approval by the State of
Hawaii, Board of Land and Natural Resources to enter into this Agreement and to
acquire the Property, which approval is subject to the Board’s sole discretion;

 

(b)                                 The Pension Benefit Guaranty Corporation
(“PBGC”) has delivered to Escrow Agent an irrevocable commitment to provide a
release of the PBGC’s mortgage on the Property, including an unexecuted copy of
the mortgage release — provided that PBGC’s irrevocable commitment is
conditioned on the Closing of the sale and the disbursement of certain proceeds
of the sale in accordance with the instructions of AON Hewitt, actuary of the
Seller’s Pension Plans (“Actuary”) directly to First Hawaiian Bank, trustee of
the Seller’s Pension Plans (“Trustee”) as set forth in Section 3.C of the Escrow
Instructions attached as Exhibit B.;

 

(c)                                  Seller has removed the unpermitted
temporary structure on the southwest portion of the Property overlooking Honolua
Bay; and

 

(d)                                 Satisfaction of all obligations stated
herein by both Buyer and Seller, within the time periods provided in this
Agreement.

 

If any condition precedent is not satisfied or waived in writing by the parties,
Seller or Buyer may terminate this Agreement by written notice to the other
party, in which event the parties shall have no further obligation to each other
under this Agreement and no damages shall be accountable to Buyer or Seller.

 

4.                                      Condition of the Property.

 

(a)                                 Buyer and Seller agree that:

 

(i)                                     Buyer has had the opportunity to study
all aspects or circumstances of the Property which Buyer deems material or
relevant;

 

(ii)                                  Buyer shall has had access to the
Property, at reasonable times and upon reasonable prior notice; and

 

--------------------------------------------------------------------------------


 

(iii)                               Buyer has had the opportunity to make all
inspections and verifications which Buyer deems necessary for the completion of
Buyer’s due diligence review for the transaction covered by this Agreement.

 

(b)                                 Except as otherwise expressly provided
herein or in the Warranty Deed, as defined below, Buyer hereby acknowledges and
agrees that the sale of the Property hereunder is and will be made on an “as is,
where is” basis and that neither Seller, nor any attorney, representative, agent
or employee of Seller has made, or will make, and except for Seller’s express
warranties set forth in this Agreement or in the Warranty Deed, as defined
below, Seller specifically negates and disclaims, any representations,
warranties, or guaranties of any kind or character whatsoever, whether express
or implied, oral or written, past, present, future, or otherwise, of, as to,
concerning or with respect to the Property.

 

5.                                      [reserved].

 

6.                                      [reserved].

 

7.                                      Title.  Seller shall convey to Buyer fee
simple title to the Property, by warranty deed (the “ Warranty Deed”), the form
of which has been agreed upon by Seller and Buyer, free and clear of all
monetary liens and encumbrances, except as to the encumbrances noted in Schedule
B of the Title Report. Seller shall pay all property taxes up to the date of
recordation of the Warranty Deed.

 

8.                                      Title Insurance.  Seller will provide a
standard owner’s policy of title insurance issued by the underwriter(s) of the
Title Company, in the full amount of the Purchase Price, insuring that title to
the Property is vested in Buyer at Closing, subject only to the exceptions noted
in Section 7.  The cost of such title insurance shall be paid by Seller.

 

9.                                      Seller’s Promise Not to Further
Encumber.  Seller shall not, without the prior written consent of Buyer, make or
allow to be made any leases, contracts, options or agreements whatsoever
affecting the Property, which would in any manner impede Seller’s ability to
perform hereunder and deliver title as agreed herein.

 

10.                               Seller’s Representations.  Seller represents
and warrants that:

 

(a)                                 Prior to Closing, Seller will own and have
the power to sell, transfer and convey all of Seller’s right, title and interest
in and to the Property.

 

(b)                                 To Seller’s knowledge, there is no action,
suit, litigation, arbitration or other proceeding pending or threatened, which
in any manner affects the Property.

 

(c)                                  Seller has the full power and authority to
execute and deliver this Agreement and to consummate the transactions provided
herein.  The persons signing this Agreement for Seller have full power and
authority to sign for Seller and to bind it to this Agreement.

 

(d)                                 Seller has no knowledge of any violations of
any law, order, ordinance or regulation or policy of insurance affecting the
Property, other than the unpermitted temporary structure on the southwest
portion of the Property overlooking Honolua Bay, which will be removed prior to
Closing.

 

--------------------------------------------------------------------------------


 

(e)                                  Seller has not received notice and has no
knowledge of any pending or threatened condemnation of all or part of the
Property.

 

(f)                                   This Agreement and the other documents to
be executed by Seller hereunder, upon execution and delivery thereof by Seller,
will have been duly entered into by Seller, and will constitute legal, valid and
binding obligations of Seller, subject to the conditions precedent set forth in
Section 3.  To Seller’s knowledge, neither this Agreement nor anything provided
to be done under this Agreement violates or shall violate any contract,
document, understanding, agreement or instrument to which Seller is a party or
by which it is bound.

 

(g)                                  Seller has no knowledge of any unrecorded
agreements affecting the Property, other than as described in Section 7.

 

(h)                                 Seller is not a “foreign person” as defined
in Section 1445 of the Internal Revenue Code.

 

(i)                                     To Seller’s knowledge, the Property is
not subject to any investigation by any governmental authority or any judicial
or administrative proceedings alleging the material violation of or liability
under any hazardous materials law, or any outstanding written order or agreement
with any governmental authority or private party relating to any hazardous
materials laws or hazardous materials claims.

 

For purposes of this Agreement “hazardous material” shall mean any pollutant,
contaminant, toxic substance, hazardous waste, hazardous material, hazardous
substance, or oil, as all of the above are defined in or pursuant to the
Resource Conservation and Recovery Act, as amended, the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, the Federal
Clean Water Act, Chapter 128D, Hawaii Revised Statutes, or any other federal,
state, or local law, regulation, ordinance, rule, or bylaw, whether existing as
of the date hereof, previously enforced, or subsequently enacted.

 

(j)                                    Seller agrees to disclose to Buyer all
material findings in respect to the condition of the Property that Seller may
later discover which findings are not contained in the Title Report delivered to
Buyer.  After Closing, Seller agrees to assist Buyer to conduct additional due
diligence for a period of ninety (90) days, for the purpose of identifying,
either in person or through publication, the owners of the un-located kuleana
awards identified in Item 9, Schedule B of the Title Report.  The provision
shall survive closing and will not be extinguished or merged by the Warranty
Deed.

 

(k)                                 Except as otherwise provided, Seller has not
undertaken any independent investigation or inquiry to determine the existence
or absence of facts.

 

11.                               Buyer’s Representations.  Buyer represents and
warrants that, subject to approval by the Board of Land and Natural Resources,
which approval is at the Board’s sole discretion, and subject to approval by the
Attorney General, Buyer has all the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

 

--------------------------------------------------------------------------------


 

12.                               Risk of Loss.  All risk of loss shall remain
with Seller until Closing.  In the event that the Property is destroyed or
damaged after the Effective Date and prior to Closing, Buyer or Seller may, at
their option, elect to terminate this Agreement with no damages accountable to
Buyer or Seller.

 

13.                               Closing Expenses and Fees.  Any documentary
tax or real property transfer tax arising out of the conveyance of the Property
shall be borne by Seller, if applicable.  The cost of the survey of the Property
previously paid by Seller will be reimbursed to Seller from the proceeds of the
purchase price.  Any other closing expenses, fees and charges shall be paid for
by Seller, except that each party shall pay its own attorneys fees, if any,
incurred in negotiating and consummating the transaction contemplated by this
Agreement.

 

14.                               Notices.  All notices pertaining to this
Agreement shall be in writing delivered to the parties hereto by facsimile
transmission, personally by hand, courier service or Express Mail, or by first
class mail, postage prepared, at the addresses set forth below. All notices
shall be deemed given: (a) if sent by mail, when deposited in the mail, first
class postage prepared, addressed to the party to be notified; (b) if delivered
by hand, courier service or Express Mail, when delivered; or (c) if transmitted
by facsimile, when transmitted.  The parties may, by notice as provided above,
designate a different address to which notice shall be given.

 

If to Seller:

MAUI LAND & PINEAPPLE COMPANY, INC.

200 Village Road

Lahaina, Hawaii 96761

Attention:  Tim T. Esaki

Telephone: (808) 665-5480
FAX: (808) 665-0641

 

 

If to Buyer:

State of Hawaii
Board of Land and Natural Resources
P. O. Box 621
Honolulu, Hawaii 96809-0621
Attention: William J. Aila, Jr., Chairperson

Telephone: (808) 587-0433

FAX: (808) 587-0390

 

--------------------------------------------------------------------------------


 

copies of any notices to Buyer should also be sent to:

State of Hawaii
Department of Land and Natural Resources
Land Division
1151 Punchbowl Street, Room 220
Honolulu, Hawaii 96813
Attention: Ian Hirokawa, Special Projects Coordinator

Telephone: (808) 587-0420

FAX: (808) 587-0455

 

 

If to Escrow Agent

Title Guaranty of Hawaii, Inc.

P.O. Box 1678

Honolulu, Hawaii  96806

Attention:  Cynthia Nakashima

Telephone:  (808) 521-0211

FAX:  (808) 521-0280

 

15.                               Remedies upon Default.  In the event that
Buyer or Seller defaults in the performance of any of their respective
obligations under this Agreement, Seller or Buyer shall, in addition to any and
all other remedies provided in this Agreement or by law or in equity, have the
right of specific performance against the defaulting party.

 

16.                               No Broker’s Commission.  Each party represents
to the other that it has not used a real estate broker in connection with this
Agreement or the transaction contemplated by this Agreement. Each party further
represents that it has not and will not pay or receive a broker’s commission or
finders’ fee for this transaction. In the event any person asserts a claim for a
broker’s commission or finder’s fee against one of the parties to this
Agreement, the party on account of whose conduct the claim is asserted will hold
the other party harmless from said claim.

 

17.                               Time of the Essence; Dates.  Time is of the
essence to this Agreement.  In the event that any date specified in this
Agreement falls on Saturday, Sunday or a public holiday, such date shall be
deemed to be the succeeding day on which the public agencies and major banks are
open for business.

 

18.                               Binding on Successors.  Subject to approval by
the Board of Land and Natural Resources which approval is at the Board’s sole
discretion, and approval by the Attorney General, this Agreement shall be
binding not only upon the parties, but also upon their heirs, personal
representatives, assigns and other successors in interest.

 

19.                               Additional Documents.  Seller and Buyer agree
to execute such additional documents as may be reasonable and necessary to carry
out the provisions of this Agreement.

 

20.                               Additional Documents to be Provided by Seller
to Buyer.  Seller agrees to provide the following documents to Buyer prior to
Closing:

 

--------------------------------------------------------------------------------


 

(a)                                 Resolutions.  As applicable for Seller,
resolutions authorizing the transaction contemplated by this Agreement, the
execution, delivery, and performance of this Agreement, any other obligation of
Seller contemplated by this Agreement, and authorizing the persons who will sign
this Agreement to do so on behalf of Seller.

 

(b)                                 Certificate of Good Standing. As applicable
for Seller, a certificate of good standing of Seller certified by the proper
governmental authority in the State of Hawaii.

 

21.                               Assignment.  Buyer may not assign its
interests under this Agreement without the prior written consent of Seller.

 

22.                               Entire Agreement; Modification; Waiver.  This
Agreement constitutes the entire agreement between Buyer and Seller pertaining
to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and understandings.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both parties.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision, whether or
not similar, nor shall any waiver constitute a continuing waiver.  No waiver
shall be binding unless executed in writing by the party making the waiver and
agreeable to both parties.

 

23.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original and which together
shall constitute one and the same agreement.

 

24.                               Severability.  Each provision of this
Agreement is severable from any and all other provisions of this Agreement.
Should any provision(s) of this Agreement be for any reason unenforceable, the
balance shall nonetheless be of full force and effect.

 

25.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Hawaii.

 

26.                               Survival.  All representations, warranties,
covenants, conditions, agreements and other obligations set forth in this
Agreement shall survive Closing and the recordation of the Warranty Deed and
shall not merge therein unless specifically stated otherwise in this Agreement.

 

[**signature page follows**]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

 

 

Seller:

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

 

A Hawaii corporation

 

 

 

 

 

By:

/s/ Warren H. Haruki

 

 

 

 

 

 

 

Name: Warren H. Haruki

 

 

 

 

 

 

 

Title: Chairman and CEO

 

 

 

 

 

 

By:

/s/ Tim T. Esaki

 

 

 

 

 

 

 

Name: Tim T. Esaki

 

 

 

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Buyer:

 

 

 

 

 

 

STATE OF HAWAII

 

 

 

 

 

 

 

 

By:

/s/ William J. Aila Jr.

 

 

 

Chairperson

 

 

 

Board of Land and Natural Resources

 

 

 

APPROVED AS TO FORM:

 

 

 

 

 

/s/ Julie H. China

 

 

Deputy Attorney General

 

 

 

--------------------------------------------------------------------------------


 

 

 

Joinder by Escrow Agent:

 

 

 

 

 

 

TITLE GUARANTY ESCROW SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Glen Y. Ajimine

 

 

 

 

 

 

 

Name: Glen Y. Ajimine

 

 

 

 

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Legal Description of Property]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Escrow Instructions:

 

To:                 Title Guaranty Escrow Services, Inc.

 

1.                          Upon opening of escrow:

 

A.                        Seller will deliver to you:

 

i.                              A duly executed and acknowledged Warranty Deed
sufficient to convey title to the Property to Buyer in accordance with Section 7
of the Agreement; and

ii.                           Such other resolutions and documents as are
necessary to close this transaction.

 

B.                        Buyer shall deposit with you the sum of Nineteen
Million Eight Hundred Thousand  DOLLARS (US$19,800,000.00);

 

C.                        The PBGC will deliver to you an irrevocable commitment
to provide a partial release of the Mortgage, Security Agreement, Assignment of
Rents, Fixture Filing and Financing Statement dated November 13, 2012 (“Partial
Release”) to release its mortgage on the Property upon the close of this
transaction, including an unexecuted copy of the mortgage release.

 

2.                          When you:

 

A.                        Are in receipt of the items specified in Section 1 of
this Exhibit B;

 

B.                        Are prepared to issue Buyer a standard owner’s policy
of title insurance, in accordance with the provisions of Section 8 of the
Agreement (“Title Insurance Policy”); and

 

C.                        Have received written or e-mailed authorization to
close from Buyer and Seller or their counsel.

 

3.                          You are instructed to:

 

A.                        Record the Warranty Deed in the Bureau of Conveyances;

 

B.                        Pay all closing costs in accordance with the closing
statements approved by the parties; and

 

C.                        Disburse certain proceeds of the sale in accordance
with the instructions of the Actuary directly to the Trustee.

 

4.                         Upon confirmation that the funds specified in
Section 3.C. of this Exhibit B have been received by the Trustee, you are to
deliver the Executed Warranty Deed and Title Insurance Policy to the Buyer.

 

5.                          Any remaining funds after disbursement to the
Trustee in accordance with Actuary’s instructions shall be paid to the Buyer, so
long as the PBGC gives written concurrence to you.

 

--------------------------------------------------------------------------------